Citation Nr: 1431588	
Decision Date: 07/15/14    Archive Date: 07/22/14

DOCKET NO.  09-44 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S.M. Kreitlow
INTRODUCTION

The Veteran had active military service from May 1968 to June 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The Veteran appeared and testified at a hearing held at the RO before a Decision Review Officer in February 2010.  A copy of the transcript of this hearing has been associated with the claims file.  


FINDINGS OF FACT

1.  Resolving reasonable doubt, the Veteran's bilateral hearing loss is related to noise exposure incurred in service.

2.  Resolving reasonable doubt, the Veteran's tinnitus is related to either noise exposure in service or his bilateral hearing loss.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in service.  38 U.S.C.A. §§ 1110, 1111, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).

2.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1111, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for bilateral hearing loss and tinnitus, which represents a complete grant of the benefit sought on appeal.  Thus, no discussion of VA's duty to notify and assist is necessary.

The Veteran claims that he has bilateral hearing loss and tinnitus as a result of noise exposure incurred in service while working in his military occupational specialty (MOS) of airplane mechanic, as well as exposure to mortar and rocket fire, while serving on active duty in Vietnam.

The requirements for service connection for hearing loss as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted.  This regulation does not necessarily preclude service connection for hearing loss that first meets the regulation's requirements after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, a claimant who seeks to establish service connection for a current hearing disability must show, as is required in a claim for service connection for any disability, that a current hearing disability is the result of an injury or disease incurred in service, the determination of which depends on a review of all the evidence of record including that pertinent to service.  38 U.S.C.A. §§ 1110 and 1131; C.F.R. §§ 3.303 and 3.304; Hensley, 5 Vet. App. at 159-60.  If medical evidence sufficiently demonstrates a medical relationship between the veteran's in-service exposure to loud noise and his current disability, it would follow that the veteran incurred an injury in service and the requirements of 38 U.S.C.A. §§ 1110 are satisfied.  Hensley, 5 Vet. App. at 160.

With regard to the Veteran's claimed noise exposure in service, the Board finds that his MOS is consistent with his report of the work he performed as a crew chief and airplane mechanic and of working on the flight line.  The Board also finds that the Veteran's report of exposure to rocket and mortar fire while serving in Vietnam is credible and consistent with his service there.  Consequently, the Board concludes that the Veteran had noise exposure while on active duty.

The medical evidence of record consists of a July 2008 VA examination report with an August 2008 addendum (medical opinion) and two private audiology test reports from November 2008 and February 2010.  Initially, the Board finds that this evidence demonstrates that the Veteran's has high frequency bilateral hearing loss and, therefore, the provisions of 38 C.F.R. § 3.385 are met for a disabling hearing impairment.  In addition, this evidence demonstrates the Veteran is diagnosed to have tinnitus.  

The Board acknowledges that the service treatment records do not demonstrate that the Veteran had hearing loss as defined in 38 C.F.R. § 3.385 during service, nor do they show any complaints of tinnitus.  Consequently, a VA examination with a medical opinion was obtained.  At the VA examination, the Veteran reported noise exposure in service from being a crew chief on airplanes; jet engine noise; and being blown out of bed by a mortar round that hit near the barracks and afterward hearing "scratchy" for a few days.  He reported that his post-service occupation was in the finance department of a car dealership (i.e., an office environment).  He also reported recreational noise exposure as an airplane pilot; however, he stated he uses hearing protection.  The VA examiner, in the August 2008 addendum, opined that the Veteran's hearing loss and tinnitus is less likely as not caused by or a result of exposure to loud noises or acoustic trauma of working as an aircraft mechanic on the flight line in Vietnam.  Her opinion was based on a review of the service treatment records that, as previously mentioned, did not demonstrate hearing loss while in service, nor did they show any report of tinnitus.

In contrast, the Veteran has submitted two private medical opinions.  In a November 2008 report, an audiologist stated that the Veteran's bilateral high frequency sensorineural hearing loss is consistent with a history of noise exposure.  She also stated that the constant ringing he reported having in both ears is possibly associated with his hearing loss.  In a February 2010 report, after noting the Veteran's report of suffering acoustic trauma as a result of a mortar shell explosion in 1969 while in Vietnam, a different private audiologist opined that the Veteran's report of tinnitus and his audiometric findings are consistent with acoustic trauma.  

With regard to his tinnitus, the Veteran has also submitted statements to the effect that he has had this since his service in Vietnam.  Consequently, he has provided a report of onset in and continuity of symptomatology since service.

After considering all the evidence of record, the Board finds that it is at least in equipoise that the Veteran's current bilateral hearing loss and tinnitus are related to the noise exposure he incurred during his period of active duty.  With regard to his bilateral hearing loss, there is both negative and positive evidence - none of which is more probative than the other.  Although the VA examiner provided a negative medical opinion, her reliance solely on no evidence of hearing loss shown in service renders her medical opinion insufficient since hearing loss does not need to be shown in service for service connection to be established.  Hensley, supra.  Furthermore, both private audiologists state that the Veteran's bilateral hearing loss is consistent with noise exposure/acoustic trauma and the evidence of record only shows noise exposure or acoustic trauma in service.  However, since the private audiologists failed to provide a clear rationale for their opinions, these opinions are also lack probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (It is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes probative value to a medical opinion.).  Consequently, the Board finds that none of the opinions carry more probative weight than any other one thereby putting the evidence at equipoise.  Thus, resolving reasonable doubt in the Veteran's favor, the Board concludes that service connection for his bilateral hearing loss is warranted.  See 38 C.F.R. § 3.102.

With regard to the Veteran's tinnitus, the VA examiner's opinion is again inadequate because she relied solely on the lack of notation in the service treatment records in rendering her opinion.  Furthermore, it does not appear that she took the Veteran's report of being blown out of bed by a nearby mortar explosion as her opinion only states his tinnitus is not related to loud noises or acoustic trauma of working as an aircraft mechanic on the flight line in Vietnam.  Thus, her medical opinion lacks probative value.  In her November 2008 report, the private audiologist stated that the Veteran's tinnitus is possibly related to his hearing loss.  This opinion is, however, speculative in that is does not use definitive language and it, therefore, lacks probative value.  The February 2010 report from the other private audiologist shows she opined that the Veteran's tinnitus is consistent with acoustic trauma; however, she fails to provide a rationale for her opinion thereby also lessening the probative value of her opinion.  In fact, the Board finds that the most probative evidence of a nexus to service is the Veteran's own statements as to the onset and continuity of his tinnitus, which are competent and credible evidence as tinnitus is such a disorder that a diagnosis is only based upon an individual's report of symptoms and their onset.  Thus, based on this evidence, the Board concludes that it is at least in equipoise that the Veteran's tinnitus is related to his noise exposure during service.  Resolving reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for his tinnitus.  38 C.F.R. § 3.102.

In conclusion, the Board resolves reasonable doubt in the Veteran's favor that his current bilateral hearing loss and tinnitus are related to his noise exposure during his active duty service.  Service connection for bilateral hearing loss and tinnitus is, therefore, granted.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


